      Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

                                                :
Kellie Jo Nyanjom, on behalf of herself and     :   Civil Action No.: 6:21-cv-1171
others similarly situated,                      :
                                                :
                       Plaintiff,               :   Complaint – Class Action
                                                :
       v.                                       :
                                                :   Jury Trial Demanded
NPAS Solutions, LLC,                            :
                                                :
                       Defendant.               :
                                                :

                                        Nature of Action

       1.      Kellie Jo Nyanjom (“Plaintiff”) brings this class action under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Kansas consumers

whose private, debt-related information NPAS Solutions, LLC (“Defendant”) disclosed to an

unauthorized third party, in connection with the collection of consumer debts.

       2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged,” 15 U.S.C. § 1692(e), and in

response to “abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors,” which Congress found to have contributed “to the number of

personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” Id., § 1692(a).

       3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain a




                                                1
       Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 2 of 12




significant concern today. In fact, the CFPB receives more consumer complaints about debt

collection practices than about any other issue.”1

        4.      Pertinent here, section 1692c(b) of the FDCPA, titled “Communication with third

parties,” states:

        Except as provided in section 1692b of this title, without the prior consent of the
        consumer given directly to the debt collector, or the express permission of a court
        of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
        judicial remedy, a debt collector may not communicate, in connection with the
        collection of any debt, with any person other than the consumer, his attorney, a
        consumer reporting agency if otherwise permitted by law, the creditor, the attorney
        of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).

        5.      The provision that section 1692c(b) cross-references—section 1692b—governs the

manner in which a debt collector may communicate “with any person other than the consumer for

the purpose of acquiring location information.” 15 U.S.C. § 1692b.

        6.      The FDCPA thus broadly prohibits a debt collector from communicating with

anyone other than the consumer “in connection with the collection of any debt,” subject to several

carefully crafted exceptions—some enumerated in section 1692c(b), and others in section 1692b—

none of which are applicable here.

        7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

collectors, including Defendant, often send information regarding consumers’ alleged debts to

third-party print and mail vendors.




1
        See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
Zinman,     &     Parham,     P.C.,  No.     14-15672      (9th    Cir. Aug.    20,  2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
parham-p.c./140821briefhernandez1.pdf (last visited July 7, 2021).


                                                 2
      Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 3 of 12




       8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported using

letter vendors.”2

       9.      These third-party mail vendors use information provided by debt collectors—such

as a consumer’s name, the name of the creditor to whom a debt is allegedly owed, the name of an

original creditor, and the amount of an alleged debt—to fashion, print, and mail debt collection

letters to consumers.

       10.     This unnecessary practice exposes private information regarding alleged debts to

third parties not exempted by the FDCPA.

       11.     Upon information and belief, Defendant routinely provides, in connection with the

collection of consumer debts, protected information regarding consumer debts to third-party mail

vendors in violation of the FDCPA.

       12.     Plaintiff therefore seeks relief for herself and on behalf of similarly situated Kansas

consumers to whom Defendant sent debt collection letters that were prepared, printed, or mailed

by a third-party mail vendor.

                                              Parties

       13.     Plaintiff is a natural person who at all relevant times resided in Wichita, Kansas.

       14.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or asserted

to be owed or due, a creditor other than Defendant.

       15.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed or

due, arises from a transaction in which the money, property, insurance, or services that are the




2
        See https://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-collection-
practices-regulation-f#citation-749-p23396 at n. 749 (last accessed July 7, 2021).



                                                 3
       Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 4 of 12




subject of the transaction were incurred primarily for personal, family, or household purposes—

namely, personal medical care (the “Debt”).

        16.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        17.     Defendant is a limited liability company with its principal office in Earth City,

Missouri.

        18.     Defendant is an entity that at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

        19.     Defendant describes itself as “a leading provider of patient collection services for

the health care industry since 1980.”3

        20.     At the time Defendant attempted to collect the Debt from Plaintiff, the Debt was in

default, or Defendant treated the Debt as if it were in default from the time that Defendant acquired

it for collection.

        21.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

        22.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

        23.     Defendant identified itself as a debt collector in its written communication to

Plaintiff.

                                     Jurisdiction and Venue

        24.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.




3
        See http://npasweb.com/ (last visited July 7, 2021).



                                                 4
         Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 5 of 12




         25.    Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

of the events giving rise to the claims occurred in this district, and as Defendant caused debt

collection correspondence to be sent to Plaintiff in this district.

                                         Factual Allegations

         26.    On or about March 5, 2021, Defendant caused a written communication to be sent

to Plaintiff at her Wichita address, in connection with the collection of the Debt.

         27.    A true and correct copy of the March 5, 2021 communication to Plaintiff is

attached, in redacted form, as Exhibit A.

         28.    The March 5, 2021 letter disclosed the “Outstanding Account Balance” on the Debt.

Ex. A.

         29.    The March 5, 2021 letter identified the creditor to whom Defendant alleged the

Debt is and was owed—a medical facility. Id.

         30.    The March 5, 2021 letter disclosed the date of patient service related to the Debt.

Id.

         31.    The March 5, 2021 letter identified additional information regarding the Debt,

including Defendant’s account number, the creditor’s account number, an amount for which

Defendant would resolve the Debt, and an address for Plaintiff. Id.

         32.    Defendant did not print the March 5, 2021 letter.

         33.    Rather, Defendant, in connection with the collection of a consumer debt, provided

information regarding Plaintiff and the Debt, including Plaintiff’s name, address, the amount of

the Debt, and other details regarding the Debt, to a third-party vendor.

         34.    The return address on the March 5, 2021 communication does not match

Defendant’s address.




                                                   5
       Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 6 of 12




        35.    The return address on the March 5, 2021 communication includes a P.O. Box in

Oaks, Pennsylvania.

        36.    Defendant does not maintain an office in Oaks, Pennsylvania.

        37.    The return address on the March 5, 2021 communication includes a P.O. Box in

Oaks, Pennsylvania that is associated with RevSpring, Inc., a third-party mail vendor and software

company.

        38.    RevSpring is owned by private equity firm GTCR LLC.

        39.    RevSpring “designs, analyzes, and improves communications and billing solutions

that increase consumer engagement and payment rates.”4

        40.    RevSpring touts that “North America’s leading healthcare organizations, revenue

cycle management, and accounts receivables management companies trust us to maximize their

financial results through dynamic and personalized print, online, phone, email, and text

communications and self-service payment options.”5

        41.    Plaintiff did not provide consent to Defendant to communicate or share any

information about the Debt with RevSpring.

        42.    Plaintiff did not provide consent to Defendant to communicate or share any

information about the Debt with any third-party mail vendor.

        43.    A third-party mail vendor printed the March 5, 2021 communication sent to

Plaintiff.

        44.    A third-party mail vendor mailed the March 5, 2021 communication to Plaintiff.

        45.    RevSpring printed the March 5, 2021 communication sent to Plaintiff.



4
        https://revspringinc.com/about/ (last visited July 7, 2021).
5
        Id.


                                                  6
      Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 7 of 12




       46.     RevSpring mailed the March 5, 2021 communication to Plaintiff.

       47.     Defendant transmitted information regarding the Debt to RevSpring.

       48.     Defendant provided Plaintiff’s name to RevSpring.

       49.     Defendant provided Plaintiff’s address to RevSpring.

       50.     Defendant provided the account balance of the Debt to RevSpring.

       51.     Defendant provided the name of the creditor of the Debt to RevSpring.

       52.     Defendant provided the client account number it associates with the Debt to

RevSpring.

       53.     Defendant provided the date on which Plaintiff sought medical care to RevSpring.

                                    Class Action Allegations

       54.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of:

       All persons (a) with a Kansas address, (b) to which NPAS Solutions, LLC sent, or
       caused to be sent, a written debt collection communication, (c) in connection with
       the collection of a consumer debt, (d) that was printed or mailed by a third-party
       vendor, (e) where NPAS Solutions, LLC provided the vendor with information
       contained in the mailed communication in the one year preceding the date of this
       complaint through the date of class certification.

       55.     Excluded from the class is Defendant, its officers and directors, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendant has or had controlling interests.

       56.     The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

numerous that joinder of all members is impracticable.

       57.     The exact number of class members is unknown to Plaintiff at this time and can

only be determined through appropriate discovery.

       58.     The class is ascertainable because it is defined by reference to objective criteria.



                                                 7
       Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 8 of 12




          59.    In addition, upon information and belief, the names and addresses of all members

of the proposed class can be identified through business records maintained by Defendant.

          60.    The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

the claims of the members of the class.

          61.    To be sure, Plaintiff’s claims and those of the members of the class originate from

the same practice utilized by Defendant—the communication with, and sending of personal,

private information regarding alleged debts to, a third-party mail vendor—and Plaintiff thus

possesses the same interests and has suffered the same injuries as each member of the class.

          62.    Plaintiff satisfies Rule 23(a)(4) because she will fairly and adequately protect the

interests of the members of the class and has retained counsel experienced and competent in class

action litigation.

          63.    Plaintiff has no interests that are contrary to or in conflict with the members of the

class that she seeks to represent.

          64.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since, upon information and belief, joinder of all members is

impracticable.

          65.    Furthermore, as the damages suffered by individual members of the class may be

relatively small, the expense and burden of individual litigation could make it impracticable for

the members of the class to individually redress the wrongs done to them.

          66.    There will be no unusual difficulty in the management of this action as a class

action.




                                                   8
       Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 9 of 12




        67.      Issues of law and fact common to the members of the class predominate over any

questions that may affect only individual members, in that Defendant has acted on grounds

generally applicable to the class.

        68.      Among the issues of law and fact common to the class:

              a. Defendant’s violations of the FDCPA as Plaintiff alleges;

              b. whether Defendant is a debt collector as defined by the FDCPA;

              c. whether Defendant’s communications with third-party mail vendors regarding

                 consumers’ alleged debts violate the FDCPA;

              d. the availability of declaratory relief;

              e. the availability of actual damages and statutory penalties; and

              f. the availability of attorneys’ fees and costs.

        69.      Absent a class action, Defendant’s violations of the law will be allowed to proceed

without a full, fair, judicially supervised remedy.

Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b), on behalf
                                 of Plaintiff and the Class

        70.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1 through 69 above.

        71.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector

may not communicate, in connection with the collection of any debt, with any person other than

the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the

creditor, the attorney of the creditor, or the attorney of the debt collector.”

        72.      By communicating with a third-party mail vendor regarding the Debt, including by

disclosing, among other things, the existence of the Debt, the amount owed, Plaintiff’s address,




                                                    9
      Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 10 of 12




and the alleged creditor, Defendant violated 15 U.S.C. § 1692c(b). Hunstein v. Preferred

Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).

       73.      The harm Plaintiff suffered is particularized in that Defendant’s communications

to a third party involved her alleged medical debt and related private, personal information.

       74.      And the violation of Plaintiff’s right not to have her private information shared with

third parties is a concrete injury sufficient to confer standing.

       75.      To be sure, the harm Plaintiff alleges here—disclosure of private information of a

personal, sensitive nature to a third-party vendor—is precisely the type of abusive debt collection

practice that the FDCPA was designed to prevent.

       76.      Additionally, by communicating with a third party in connection with the collection

of the Debt, Defendant harmed Plaintiff by invading her privacy. See, e.g., Robinson v. Cap. One

Bank (USA), N.A., No. 19-2275, 2020 WL 5819664, at *8 (D. Kan. Sept. 30, 2020) (Crabtree, J.)

(“Here, the harm plaintiff alleges is not a ‘bare’ procedural harm, but rather an invasion of privacy

that may be intangible, yet it resembles a traditional basis for suit and represents a harm that the

[Fair Credit Reporting Act] seeks to shield against by carefully prohibiting the conduct plaintiff

alleges.”)

       77.      That is, by communicating with a third party in connection with the collection of

the Debt, Defendant harmed Plaintiff by disclosing private facts about her and the Debt.

       78.      Defendant’s disclosure of private information about the Debt caused Plaintiff

embarrassment.

       WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

             A. Determining that this action is a proper class action under Rule 23 of the Federal

                Rules of Civil Procedure;




                                                  10
     Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 11 of 12




              B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

              C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

                 U.S.C. § 1692k;

              D. Awarding Plaintiff and members of the class actual damages incurred, as

                 applicable, pursuant to 15 U.S.C. § 1692k;

              E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

                 to Plaintiff and the class;

              F. Awarding Plaintiff and members of the class their reasonable costs and attorneys’

                 fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k

                 and Rule 23 of the Federal Rules of Civil Procedure;

              G. Awarding Plaintiff and the members of the class any pre-judgment and post-

                 judgment interest as may be allowed under the law; and

              H. Awarding other and further relief as the Court may deem just and proper.

                                               Jury Demand

       Plaintiff is entitled to and hereby demands a trial by jury. Plaintiff requests that trial be held

in Wichita.




                                                   11
     Case 6:21-cv-01171-JAR-ADM Document 1 Filed 07/08/21 Page 12 of 12




Dated: July 8, 2021               Respectfully submitted,

                                  /s/ Tony LaCroix
                                  Tony LaCroix
                                  Reg. Number: 24279
                                  LaCroix Law Firm LLC 1600
                                  Genessee, Suite 956
                                  Kansas City, MO 64102
                                  Tel: (816) 399-4380 tony@lacroixlawkc.com

                                  Michael L. Greenwald (to seek admission PHV)
                                  Greenwald Davidson Radbil PLLC
                                  7601 N. Federal Hwy., Suite A-230
                                  Boca Raton, FL 33487
                                  Tel: (561) 826-5477
                                  mgreenwald@gdrlawfirm.com

                                  Counsel for Plaintiff and the proposed class




                                     12
